Opinion by
Orlady, J,,
After a careful review of the testimony taken in the court below, we feel that the trial judge was fully warranted in dismissing the plaintiff's bill.
The real question involved in the case is purely a question of fact growing out of the disputed testimony of the plaintiff arid *475the person with whom he alleges he made his contract to bind the defendant company.
No good purpose would be served by reviewing the testimony, there being in our judgment sufficient competent testimony to warrant the conclusion that the plaintiff's right to an accounting is against Alonzo W. Platt, and to him he must look.
The judgment is affirmed.